Name: Council Decision 2014/129/CFSP of 10Ã March 2014 promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: international security;  cooperation policy;  defence
 Date Published: 2014-03-12

 12.3.2014 EN Official Journal of the European Union L 71/3 COUNCIL DECISION 2014/129/CFSP of 10 March 2014 promoting the European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Whereas: (1) On 12 December 2003, the European Council adopted the EU Strategy against Proliferation of Weapons of Mass Destruction (hereinafter referred to as the EU WMD Non-proliferation Strategy), Chapter III of which contains a list of measures that need to be taken both within the Union and in third countries to combat such proliferation. (2) The Union is actively implementing the EU WMD Non-proliferation Strategy and giving effect to the measures listed in Chapter III thereof, such as developing the necessary structures within the Union. (3) On 8 December 2008, the Council adopted its conclusions and a document entitled New lines for action by the European Union in combating the proliferation of weapons of mass destruction and their delivery systems (hereinafter referred to as the New Lines for Action) which states that proliferation of WMD continues to constitute one of the greatest security challenges and that non-proliferation policy constitutes an essential part of the Common Foreign and Security Policy (CFSP). (4) In the New Lines for Action, the Council calls on competent Council formations and bodies, the Commission, other institutions, and Member States to give a concrete follow-up to that document. (5) In the New Lines for Action, the Council underlines that action of the Union to prevent proliferation could benefit from the support provided by a non-governmental non-proliferation network, bringing together foreign policy institutions and research centres specialising in the Union's strategic areas while building on useful networks which already exist. Such a network could be extended to institutions in third countries with which the Union is conducting specific dialogues in connection with non-proliferation. (6) On 15 and 16 December 2005, the European Council adopted the EU Strategy to combat the illicit accumulation and trafficking of small arms and light weapons (SALW) and their ammunition (hereinafter referred to as the EU SALW Strategy) which sets the guidelines for the action of the Union in the field of SALW. The EU SALW Strategy considers that the illicit accumulation and trafficking of SALW and their ammunition pose a serious threat to international peace and security. (7) The EU SALW Strategy identifies among its objectives the need to foster effective multilateralism so as to forge mechanisms, whether international, regional or within the Union and its Member States, for countering the supply and destabilising spread of SALW and their ammunition. (8) On 26 July 2010, the Council adopted Decision 2010/430/CFSP (1) which established the European network of independent non-proliferation think tanks and provided that the technical implementation of that Decision is to be carried out by the EU Non-Proliferation Consortium (hereinafter referred to as the Consortium). (9) The choice of the Consortium as sole beneficiary of a grant in this case is justified because of the will of the Union, as supported by the Member States, to continue a fruitful cooperation with a network of European think-tanks that is contributing to the creation of a common European culture on non-proliferation and disarmament, as well as helping the Union to develop and shape its policies in these areas and increase Union visibility. The very nature of the Consortium, which owes its existence to the Union and depends entirely on Union support, makes 100 % financing necessary in this case. The Consortium has no independent financial resources or legal authority to raise other funds. Moreover, the Consortium has established, beyond the four managing think tanks, a network bringing together more than 60 think tanks and research centres combining almost the entire non-governmental expertise in the Union. (10) To date, the Consortium has organized two Union expert seminars, in Brussels in May 2011 and June 2013, and two major international non-proliferation conferences, in Brussels in February 2012 and September/October 2013, in addition to having 31 dedicated policy papers published on its website. The website was launched in Spring 2011 and has been regularly updated since then, including via the publication of a bi-monthly e-newsletter: nonproliferation.eu. More than 60 European independent think tanks have joined the Consortium network since its inception. (11) By Council Decisions 2010/799/CFSP (2) and 2012/422/CFSP (3), the Consortium was entrusted with the organization of two seminars to promote confidence building and in support of a process aimed at establishing a zone free of WMD and means of delivery in the Middle East, which were held in Brussels in July 2011 and November 2012. Furthermore, by Council Decision 2013/43/CFSP (4), the Consortium was entrusted with the organization of two closed seminars in order to facilitate the successful completion of the negotiation of an Arms Trade Treaty at the March 2013 UN Conference, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of contributing to the enhanced implementation of the EU WMD Non-proliferation Strategy, which is based on the principles of effective multilateralism, prevention and cooperation with third countries, the continued promotion and support of the European network of independent non-proliferation think tanks activities is hereby extended for 3 years to further the following objectives: (a) to encourage political and security-related dialogue and long-term discussion of measures to combat the proliferation of WMD and their delivery systems within civil societies, and more particularly among experts, researchers and academics; (b) to provide those participating in the relevant preparatory bodies of the Council with the opportunity to consult the network on issues related to non-proliferation and to enable the representatives of Member States to participate in the network's meetings; (c) to constitute a useful stepping stone for non-proliferation action by the Union and the international community, in particular by providing reports and/or recommendations to the representatives of the High Representative of the Union for Foreign Affairs and Security Policy (HR); (d) to contribute to enhancing third countries' awareness of proliferation challenges and of the need to work in cooperation with the Union and in the context of multilateral fora, in particular the United Nations, to prevent, deter, halt and where possible, eliminate proliferation programmes of worldwide concern; (e) to contribute to the development of expertise and institutional capacity in non-proliferation and disarmament matters in think tanks and governments in the Union and third countries. 2. In the light of the EU SALW Strategy, the scope of activities of the European network of independent non-proliferation think tanks shall not be limited to addressing questions related to the threats posed by the proliferation of WMD and their delivery systems, but shall also cover issues related to conventional weapons, including SALW. The inclusion of conventional weapons issues in the field of activity of the network will offer an outstanding tool for dialogue and recommendation on action of the Union in this area within the framework of the implementation of the EU SALW Strategy and the Union's policy on conventional weapons. 3. In this context, the projects to be supported by the Union shall cover the following specific activities: (a) providing means for the organisation of three annual consultative meetings and up to seven ad-hoc seminars for experts and practitioners on the full range of non-proliferation and disarmament issues covering both unconventional and conventional arms, with a view to submitting reports and/or recommendations to the representatives of the HR; (b) setting up a Help-Desk Facility within the Consortium, to provide ad-hoc expertise on questions related to the full range of non-proliferation and disarmament issues covering both unconventional and conventional arms, for responses within a two-week time frame; (c) providing means for the holding of three major annual conferences with third countries and civil society on non-proliferation and disarmament to promote internationally the EU WMD Non-proliferation Strategy and the EU SALW Strategy, and the role, in this field, of Union institutions and think tanks in the Union, with a view to raising the visibility of Union policies in this area and submitting reports and/or recommendations to the representatives of the HR; (d) providing means for the management and development of an Internet platform to facilitate contacts and foster research dialogue among the network of think tanks analysing issues related to the prevention of proliferation of WMD and conventional weapons, including SALW, as well as for the education of a new generation of experts on non-proliferation and disarmament; (e) providing means to raise awareness and develop expertise and institutional capacity in the area of non-proliferation in think tanks and governments in the Union and third countries; (f) addressing topics proposed by Member States and the European External Action Service (EEAS) in the overall Consortium research activities. A detailed description of the projects is set out in the Annex. Article 2 1. The HR shall be responsible for the implementation of this Decision. 2. Technical implementation of the projects covering the activities referred to in Article 1(3) shall be carried out by the EU Non-Proliferation Consortium based on la Fondation pour la Recherche StratÃ ©gique (FRS), the Peace Research Institute Frankfurt (HSFK/ PRIF), the International Institute for Strategic Studies (IISS) and the Stockholm International Peace Research Institute (SIPRI). The Consortium shall perform this task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with the Consortium. 3. Member States and the EEAS shall propose priorities and topics of specific interest for assessment in the Consortium research programmes, to be addressed in working documents and seminars, in accordance with the policies of the Union. Article 3 1. The financial reference amount for the implementation of the projects covering the activities referred to in Article 1(3) shall be EUR 3 600 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the Consortium. The agreement shall stipulate that the Consortium is to ensure visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the Consortium. Those reports shall form the basis for the evaluation carried out by the Council. 2. The Commission shall report on the financial aspects of the projects referred to in Article 1(3). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of conclusion of the financing agreement referred to in Article 3(3). However, it shall expire 6 months after its entry into force if that financing agreement has not been concluded by that time. Done at Brussels, 10 March 2014. For the Council The President G. VROUTSIS (1) Council Decision 2010/430/CFSP of 26 July 2010 establishing a European network of independent non-proliferation think tanks in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 202, 4.8.2010, p. 5). (2) Council Decision 2010/799/CFSP of 13 December 2010 in support of a process of confidence-building leading to the establishment of a zone free of weapons of mass destruction and their means of delivery in the Middle East in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 341, 23.12.2010, p. 27). (3) Council Decision 2012/422/CFSP of 23 July 2012 in support of a process leading to the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East (OJ L 196, 24.7.2012, p. 67). (4) Council Decision 2013/43/CFSP of 22 January 2013 on continued Union activities in support of the Arms Trade Treaty negotiations, in the framework of the European Security Strategy (OJ L 20, 23.1.2013, p. 53). ANNEX THE EUROPEAN NETWORK OF INDEPENDENT NON-PROLIFERATION THINK TANKS IN SUPPORT OF THE IMPLEMENTATION OF THE EU STRATEGY AGAINST PROLIFERATION OF WEAPONS OF MASS DESTRUCTION (EU WMD NON-PROLIFERATION STRATEGY) 1. Objectives The objective of this Decision is to confirm and further implement the policy recommendation, laid down by the Council on 8 December 2008 in a document entitled New lines for action by the European Union in combating the proliferation of weapons of mass destruction and their delivery systems. According to this document, the action of the Union to counter proliferation could benefit from the support provided by a non-governmental non-proliferation network, bringing together foreign policy institutions and research centres specialising in the Union's strategic areas while building on useful networks which already exist. Such a network could be extended to institutions in third countries with which the Union is conducting specific dialogues in connection with non-proliferation. This network of independent non-proliferation think tanks would continue to encourage political and security-related dialogue and the long-term discussion of measures to combat the proliferation of WMD and their delivery systems and the inter-related issues of disarmament within civil societies, and more particularly among experts, researchers and academics. The work of the network is to be extended to issues related to conventional weapons, including SALW, including measures to ensure the continuous implementation of the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition. The network will help to develop new facets of the Union's action to cover both the preventive and reactive dimensions of security issues related to conventional weapons, including the illicit trade and excessive accumulation of SALW and their ammunition, as foreseen by the relevant EU strategy. Preventing the illegal and unregulated trade of conventional weapons, including SALW, has also been recognised as a priority of the Union in the framework of the Arms Trade Treaty process. The network could contribute to enhancing awareness of third countries of challenges related to WMD proliferation and conventional weapons, including the illicit trade and excessive accumulation of SALW and their ammunition, and of the need to work in cooperation with the Union and in the context of multilateral fora, in particular the United Nations, in order to prevent, deter, halt and where possible, eliminate proliferation programmes of concern worldwide and the illicit trade and excessive accumulation of SALW and their ammunition. The Union wishes to support this network as follows:  through organising regular Union seminars and, as necessary, ad-hoc meetings for diplomats and academic experts on salient events and issues in the realm of WMD and SALW non-proliferation and disarmament with a view to submitting reports and/or recommendations to the representatives of the HR;  through organising major annual conferences and, as necessary, preparatory meetings with a view to submitting reports and/or recommendations to the representatives of the HR;  through further maintaining, managing and developing an internet platform and related social networks to facilitate contacts and foster research dialogue among the network of non-proliferation think tanks;  through facilitating competence and transfer of know-how on EU non-proliferation and disarmament policies across the Union and to third countries. 2. Organisation of the network The network is open to all relevant think tanks and research institutes from the Union and associated states and is fully respectful of the diversity of opinion within the Union. The network will continue to facilitate contacts between non-governmental experts, Member States' representatives and the institutions of the Union. The network will stand ready to engage with non-governmental actors from third countries in line with the EU WMD and SALW Strategies, which are based on the concepts of multilateralism and international cooperation. The network's mandate covers non-proliferation of WMD, their delivery systems, disarmament, and issues related to conventional weapons, including SALW. The participants in relevant preparatory bodies of the Council (CODUN/CONOP/COARM etc.) will be able to consult the network on issues related to non-proliferation and conventional weapons, including SALW, and its representatives may attend the network's meetings. The network's meetings may be organised back to back with the working group meetings, if feasible. The network will continue to be led by the EU Non-Proliferation Consortium, which has been formed by FRS, HSFK/PRIF, IISS and SIPRI and which will be entrusted with the management of the project, in close cooperation with the representatives of the HR. The Consortium, in consultation with the representatives of the HR and Member States, will invite participants who have expertise in non-proliferation and disarmament policies of WMD and conventional weapons to expert seminars and annual major conferences and to share their publications and activities on the dedicated website. 3. Description of the projects 3.1. Project 1: Organisation of three annual consultative meetings and up to seven ad hoc seminars for diplomats and academic experts with a report and/or recommendations 3.1.1. Purpose of the project The objective of the annual consultative meetings and ad hoc seminars is to promote a security-related dialogue between Union experts, officials and academics, on current challenges in the fields of non-proliferation and disarmament of WMD, their delivery systems and conventional weapons, including SALW. The seminars should furthermore advance the cooperation within the European network of independent non-proliferation think tanks that are based in the Union Member States. 3.1.2. Results of the project  Exchange of information and analysis regarding current proliferation trends among policy practitioners and academic experts from the Member States, as well as specialized staff from the EEAS and institutions of the Union;  Discussion on the best ways and means to implement Union policies against proliferation;  Foster a European network of independent non-proliferation think tanks;  Provide constructive feedback to the Union on its strategies against the proliferation of WMD and SALW by independent Union think tanks, and suggestions from practitioners to the think-tanks on most policy-relevant topics for further research;  Identify relevant issues in the field of non-proliferation and disarmament for policy-oriented reports;  Produce policy-oriented reports together with a set of action-oriented recommendations to the representatives of the HR. These reports would be disseminated to the relevant institutions of the Union and the Member States. 3.1.3. Description of the project The project provides for the organisation of three annual consultative meetings and up to seven ad hoc expert seminars with the preparation of associated reports and/or recommendations. The agenda of these events shall be prepared in close cooperation with the Council's CFSP working groups in the fields of non-proliferation and disarmament (CODUN/CONOP/CODUN Space), of SALW and conventional arms transfers (COARM and COARM ATT). The seminars should address both short-term and mid-term challenges for the Union in the fields of non-proliferation and disarmament in the following weapon categories: WMD and their delivery vehicles, conventional weapons including SALW, and new types of weapons and delivery systems. They should provide especially an opportunity for Union decision-makers to focus on longer-range challenges and trends in the field of these weapons, and on other issues, which exceed their ordinary day-to-day business. The annual consultative meetings shall last 1,5 days and foresee the participation of up to 100 individuals from Union think tanks, Member States and institutions of the Union, specialised in non-proliferation and conventional weapons issues, including SALW. These seminars should serve mainly a consultative purpose between the Union non-proliferation think tanks, the Union and its Member States. The ad hoc seminars shall last up to 2 days and foresee the participation of up to 45 individuals, to be determined on a case-by-case basis. These seminars should serve notably a consultative purpose between the Union non-proliferation think tanks, the Union and its Member States, on an ad hoc basis, in order to address salient events and Union policy options, as well as provide an opportunity for the Union think tanks, the Member States and the institutions of the Union to outreach targeted audiences inside and outside the Union. The annual consultative meetings should be held in Brussels while up to three ad hoc expert seminars could be held outside the Union. 3.2. Project 2: Organisation of an annual major conference with a report and/or recommendations 3.2.1. Purpose of the project The annual major non-proliferation and disarmament conferences, with the participation of governmental experts and independent think tanks and other specialists from academia from the Union and associated states as well as third countries, will discuss and identify further measures to combat the proliferation of WMD and their delivery systems and inter-related disarmament objectives, as well as address challenges related to conventional weapons, including countering the illicit trade and excessive accumulation of SALW and their ammunition. As the flagship event of the project, the annual conference will enhance international attention of the EU WMD Non-proliferation Strategy and its implementation efforts by the institutions of the Union and the related work of independent think tanks and academic experts in Member States. The annual conferences will also serve to foster the role and cohesion of European think tanks specialising in non-proliferation-related fields and will help to enhance capacity in these and other institutions, including in areas of the world without great depth of expertise in non-proliferation. The annual conferences and any preparatory meetings will address non-proliferation-related issues of topical relevance to the work of the EEAS. Based on these discussions and other work overseen by the Consortium, policy-oriented reports will be produced together with a set of action-oriented recommendations to the representatives of the HR. The report would be disseminated to the relevant institutions of the Union and the Member States and made available online. 3.2.2. Results of the project  Establish a major European-led international non-proliferation and disarmament conference that would become the key venue for promoting strategic discussion of measures to combat the proliferation of WMD and their delivery systems and inter-related disarmament objectives to address challenges related to conventional weapons, including countering the illicit trade and excessive accumulation of SALW and their ammunition;  Increase the visibility and awareness of Union policies in the field of WMD and SALW non-proliferation and in the field of chemical, biological, radiological or nuclear (CBRN) action among the government officials, academia and civil society of third countries;  Promote the role and cohesion of the European network of independent non-proliferation think tanks and the Union's role in this field, and build up non-proliferation expertise in countries where it is insufficient, including in third countries;  Submit policy-oriented reports and/or action-oriented recommendations that would enhance the implementation of the EU WMD and SALW Strategies and constitute a useful stepping stone for non-proliferation and conventional weapons-related action by the Union and the international community;  Increase the awareness and knowledge of the institutions of the Union, of Member States, civil society and third countries about threats related to WMD and their means of delivery, allowing them to improve anticipation. 3.2.3. Description of the project The project provides for the organisation of annual major conferences, with preparatory meetings as necessary, and the preparation of associated reports and/or recommendations:  A yearly conference of 1,5 days held in Brussels, with the participation of up to 300 experts from think tanks and academia and governments from the Union and associated states and third countries, specialised in non-proliferation, disarmament, arms control and conventional weapons issues, including SALW;  Attention to development of next generation specialists including from countries outside Europe and North America, who will be invited to an extra day before or after the conference for specialised training and exposure to relevant EU institutions;  Policy-oriented reports and/or action-oriented recommendations that would boost the implementation of the EU WMD and SALW Strategies. 3.3. Project 3: Setting up and management of a Help-Desk facility 3.3.1. Purpose of the project The setting up and management of a Help-Desk Facility within the Consortium, to provide ad-hoc expertise to questions related to the full range of non-proliferation and disarmament issues, covering both unconventional and conventional arms, will inform and facilitate the shaping of EEAS policy action in relation to specific and urgent topics. 3.3.2. Results of the project  Manage ad-hoc research requests, with responses within a two-week time frame, on specific issues requested by the EEAS;  Promote ad-hoc topic-specific dialogue between the Consortium think tanks and the EEAS;  Allow the EEAS to build on the ad-hoc expertise and research-dedicated resources of the Consortium for short-time and occasional requests. 3.3.3. Description of the project The project will provide up to twenty 5-10 pages experts papers within a two week time frame, on current non-proliferation and disarmament issues requested by the EEAS, based on a review of existing academic literature (not original research). 3.4. Project 4: Management and development of an internet platform 3.4.1. Purpose of the project The maintenance and the development of an internet website will facilitate inter-sessional contacts between the network meetings and foster research dialogue among the non-proliferation think tanks. The Union's institutions and the Member States could also benefit from a dedicated website where network participants are free to exchange information, share their ideas and to publish their studies on non-proliferation of WMD and their means of delivery and conventional weapons issues, including SALW. The website will continue to be accompanied by an e-newsletter. The project will provide an online follow-up to the events and a window for European research. It will contribute to efficient dissemination of research results among the think tank community and governmental circles. This will lead to better anticipation and knowledge of threats linked to the proliferation of WMD and their means of delivery, and conventional weapons, including the illicit trade and excessive accumulation of SALW and their ammunition. 3.4.2. Results of the project  Manage a platform where non-proliferation think tanks can continuously share their independent views and analysis on WMD proliferation and conventional weapons issues, including SALW;  Expand, manage and update the existing network of independent think tanks;  Promote a better understanding of Union strategies against the proliferation of WMD and SALW within civil society and serve as an interface between the Union and the network of think tanks;  Allow the permanent free download of documents from the network's meetings and from independent think tanks who may wish to share their research results without financial compensation;  Increase awareness and knowledge of the institutions of the Union, the Member States, civil society and third countries about threats related to conventional weapons, WMD and their means of delivery, allowing them to improve anticipation. 3.4.3. Description of the project  The use of a social network-service type of technology, when feasible and appropriate, could be developed in order to allow active online communication and information exchange between the network participants in a familiar environment;  The Consortium, in charge of the project, will be responsible for web hosting, web design and technical maintenance of the website;  Union policies relating to WMD proliferation and conventional weapons issues, including SALW will be followed and supported by appropriate documentation on a regular basis;  Publications of the Consortium will be promoted and supported by specific historical records;  Conferences organised by the Consortium will be promoted and relayed on the website (background papers, agenda, presentations, video recording of open meeting when appropriate);  An e-newsletter will be published on a bi-monthly basis in order to cover non-proliferation institutional news within the Union and to follow the academic work of the network's research centres;  Special reports will be published on a monthly basis on topical subjects relating to WMD proliferation and conventional weapons issues, including SALW. 3.5. Project 5: Publications 3.5.1. Purpose of the project  To provide up to twenty policy papers on topics related to non-proliferation of WMD, their delivery systems, SALW, and disarmament;  To provide information and analysis that can feed a political and security related dialogue on measures to combat the proliferation of WMD and their delivery systems, primarily by experts, researchers and academics;  To provide a resource that the participants in the relevant preparatory bodies of the Council can use to inform their discussion of EU non-proliferation policy and practice;  To provide ideas, information and analysis that can assist in the development of non-proliferation actions at Union level. 3.5.2. Results of the project  To enhance political and security related dialogue on measures to combat the proliferation of WMD and their delivery systems, primarily by experts, researchers and academics;  To increase the awareness, knowledge and understanding within civil societies and governments of issues related to EU non-proliferation and disarmament policies;  To provide political and/or operational policy options to the HR, the Union's institutions and the Member States;  To feed ideas, information and analysis that can assist in the development of non-proliferation actions at Union level. 3.5.3. Description of the project The project provides for the preparation and publication of up to twenty policy papers. The policy papers will be prepared or commissioned by the Consortium and do not necessarily represent the views of the Union's institutions or the Member States. The policy papers will cover the topics under the mandate of the Consortium. Every paper will frame political and/or operational policy options. The policy papers will use a format and style that makes them accessible to target audiences and user-friendly. All policy papers will be published on the website of the Consortium. 3.6. Project 6: Education 3.6.1. Purpose of the project  To build capacity in the next generation of scholars and practitioners in non-proliferation policy and programming;  To enhance the in-depth knowledge of EU non-proliferation and disarmament policies across the Union and in third countries;  To build networks of young practitioners and academics at the regional levels where the Union has a strong interest in non-proliferation;  To renew and expand the expertise on WMD and SALW issues within the Union and in Partner Countries;  To provide the institutions of the Union, Member States and the EU non-proliferation network with fresh ideas and analysis on non-proliferation. 3.6.2. Results of the project  Laying the foundations for the creation of an online education tool with an available model-curriculum on non-proliferation and disarmament issues to become operational 24 months after the starting of the contract;  Enhanced capacity in the next generation of scholars and practitioners in non-proliferation policy and programming;  Increased in-depth knowledge of EU non-proliferation and disarmament policies across the Union and in third countries;  The creation of networks of young practitioners and academics and the facilitation of practical cooperation;  Increased expertise on WMD and SALW non-proliferation and disarmament issues within the Union and in third countries;  Fresh input to Union institutions, Member States, Partner Countries and the EU non-proliferation network on non-proliferation. 3.6.3. Description of the project The project provides for internship organised by the Consortium for up to 48 graduate students or young diplomats, each for a period up to three months. The internship will combine lectures, discussion sessions, structured reading, and project integration based in at least two of the institutes of the Consortium. The curriculum will combine shorter modules in order to be as flexible as necessary. All students will be invited to the conferences and seminars organised by the Consortium. The Project will ultimately aim at laying the foundations for the creation of an online education tool with an available model-curriculum on non-proliferation and disarmament issues. The online education tool shall cover the whole spectrum of conventional and non-conventional arms issues and be adaptable for different target audiences (young diplomats, journalists, graduate and postgraduate students, from within and outside of Europe). Depending on the sensitivity of the content, appropriate security clearances might be required. The online education tool should also allow the integration into university Master Programmes and have a typical length of 15 comprehensive lessons. This is the equivalent to a one-semester graduate course for credit and covers as well the requirements for other audiences. 4. Duration The total estimated duration of the implementation of the projects is 36 months. 5. Beneficiaries 5.1. Direct beneficiaries Proliferation of WMD by both states and non-state actors has been identified in the European Security Strategy and in the EU strategy against the proliferation of WMD as potentially the greatest threat to security of the Union. Similarly the EU strategy against the proliferation of SALW recognised that the illicit trade and excessive accumulation of SALW and their ammunition poses a serious threat to international peace and security. The suggested projects serve the purposes of the CFSP and contribute to meeting the strategic objectives laid down in the European Security Strategy. 5.2. Indirect beneficiaries The indirect beneficiaries of the projects are: (a) independent think tanks and academics specialised in non-proliferation and conventional weapons issues, including SALW, from the Union and third countries; (b) institutions of the Union, including educational institutions, students and all other recipients of the online education tool; (c) Member States; (d) third countries. 6. Third party participants The projects will be financed in their entirety by this Decision. Experts from the network may be considered as third party participants. They will work in accordance with their standard rules. 7. Procedural aspects, coordination and the Steering Committee The Steering Committee for this project will be composed of a representative of the HR and of the implementing entity referred to in paragraph 8 of this Annex. The Steering Committee will review the implementation of this Decision regularly, at least once every 6 months, including by the use of electronic means of communication. 8. Implementing entity Technical implementation of this Decision will be entrusted to the Consortium, which will perform its task under the control of the HR. In carrying out its activities, the Consortium will cooperate with the HR, the Member States, other State Parties, and international organisations, as appropriate.